               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Pete Solotruk,                  :     CIVIL ACTION
                                :     NO. 21-382
          Plaintiff             :
     v.                         :
                                :
Road Scholar Transport,         :
                                :
          Defendant             :


                                 ORDER

          AND NOW, this 12th day of July, 2021, after

considering Plaintiff’s request for an extension of time to

respond to Defendant’s motion to dismiss (ECF No. 25), it is

hereby ORDERED that said request (ECF No. 25) is GRANTED.

Accordingly, Plaintiff shall respond to Defendant’s motion to

dismiss by July 19, 2021.

          AND IT IS SO ORDERED.



                            __________________________
                            EDUARDO C. ROBRENO, J.
